Citation Nr: 1720166	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-21 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than March 9, 2010, for the grant of service connection for coronary artery disease.

2.  Entitlement to a total disability rating based on individual unemployability from January 24, 2010, to March 9, 2010.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  March 9, 2010, is the earliest date upon which it is factually ascertainable that the Veteran had ischemic heart disease.

2.  From January 24, 2010, to March 9, 2010, the Veteran's service-connected disabilities did not render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 9, 2010, for grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.159, 3.309, 3.400, 3.816 (2016).

2.  The criteria for a TDIU from January 24, 2010, to March 9, 2010, have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.16 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran is challenging the effective date assigned in connection with the grant of service connection for coronary artery disease.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).  All other notice requirements have been satisfied.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his claims.

The Veteran was afforded VA examinations in October 2011 that identify information pertinent to adjudicating his TDIU claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



II.  Effective Date

A January 2011 RO rating decision granted service connection for coronary artery disease, status post myocardial infarction and stent placement, previously claimed as congestive heart failure, effective March 9, 2010.  In the April 2011 Notice of Disagreement, the Veteran disagreed with the effective date of service connection assigned, asserting that because he had initially submitted a claim of entitlement to service connection for congestive heart failure in March 7, 2006, and because he had suffered from congestive heart failure since September 17, 1998, an earlier effective date should have been assigned for the grant of service connection.  

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).

The effective date of a rating and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b) (West 2014); 38 C.F.R. § 3.400(b) (2016).

Service connection for ischemic heart disease, now characterized as coronary artery disease, was granted pursuant a liberalizing law.  Effective August 31, 2010, VA added ischemic heart disease to the list of presumptive diseases associated with herbicide exposure.  75 Fed. Reg. 53,216 (Aug. 31, 2010); 38 C.F.R. § 3.309(e) (2016).  

VA may pay benefits for periods prior to the effective date in certain circumstances which are set forth in detail in 38 C.F.R. § 3.816(c) and 38 C.F.R. § 3.816 (d).  75 Fed. Reg. 53,216 (Aug. 31, 2010).  The Board notes that 38 C.F.R. § 3.816 was revised to include ischemic heart disease as a covered herbicide disease.  78 Fed. Reg. 54,766 (Sept. 6, 2013).  

A covered herbicide disease includes the diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991. The new diseases added to the list of presumptive disabilities in August 31, 2010, which include ischemic heart disease, are not technically part of 38 C.F.R. § 3.816(b)(2).  Notwithstanding the language of 38 C.F.R. § 3.816, notice accompanying the issuance of the final August 31, 2010, rule specifically states that the effective date provisions of 38 C.F.R. § 3.816 apply.  75 Fed. Reg. 53,202 (August 31, 2010).  The Veteran currently qualifies as covered class member because he served in Vietnam and suffers from ischemic heart disease.  Thus the effective date analysis in this case falls under 38 C.F.R. § 3.816(c). 

Under 38 C.F.R. § 3.816(c), the effective date of an award will be as follows: 

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in 38 C.F.R. § 3.816(c)(3).  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date that claim was received by VA or the date the disability arose, except as otherwise provided in 38 C.F.R. § 3.816(c)(3).  A claim will be considered a claim for compensation for a particular covered herbicide disease if: 

(i)  The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

(ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 

(3) If the class member's claim referred to in 38 C.F.R. § 3.816(c)(1) or 38 C.F.R. § 3.816 (c)(2) was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 

(4) If the requirements of paragraph 38 C.F.R. § 3.816(c)(1) or 38 C.F.R. § 3.816(c)(2) are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

38 C.F.R. § 3.816(c) (2016).

The Veteran has previous denials of service connection for congestive heart failure.  In June 2008, and more recently, in July 2010, service connection for congestive heart failure was denied.  Since these claims could reasonably be construed as claims of entitlement to service connection for disability of the heart, the Board notes that the Veteran's claim falls within the parameters of 38 C.F.R. § 3.816(c)(2)(ii).  Meaning, since the Veteran submitted two claims between May 3, 1989, and the effective date of the statute, August 31, 2010, the effective date of the award will be the later of the date that claim was received by VA or the date the disability arose.  Id.  The main issue before the Board is whether the Veteran had a heart disability that would constitute ischemic heart disease prior to March 3, 2009.  Regrettably, the evidence simply does not show the presence of ischemic heart disease prior to the currently assigned effective date.  

Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, including coronary spasm, and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. 3.309(e) (2016).

The Veteran was initially diagnosed with congestive heart failure in September 1998.  Then, he was admitted to Parkview Hospital, and after a few days of treatment, he was discharged with diagnoses of idiopathic dilated cardiomyopathy, congestive heart failure, hypertension, and severe left ventricular hypertrophy.

A March 2001 note from the Heart Center Medical Group documents a review of a recent echocardiogram.  The Veteran had a history of severe nonischemic dilated cardiomyopathy.  His echocardiogram showed an ejection fraction of 60 percent.  The Veteran had shown no congestive failure symptoms, chest discomfort, or palpitations.  

A July 2003 private x-ray report for the chest documents no acute cardio-pulmonary disease.  There was slight cardiomegaly.  However, the images were normal.  September 2003 private treatment notes from the Lutheran Hospital of Indiana show diagnoses of congestive heart failure, hypertension, and mild elevation of tropopinin, noted to be probably secondary to congestive heart failure.  

January 2004 chest X-rays show cardiomegaly.  The interpreting radiologist noted that this finding may be seen in either myocardial or pericardial disease.  A contemporaneous EKG showed what appeared to be either sinus tachycardia or atrial flutter.  An impression of congestive heart failure was reached.  

December 2008 VA treatment records document treatment for congestive heart failure, hypertension, and cardiomyopathy with an ejection fraction of 20 percent.  A computerized problem list showed diagnoses of congestive heart failure, cardiomyopathy, congestive, and tachycardia.  

The Veteran underwent an examination with VA in February 2010 in order to evaluate whether he had ischemic heart disease.  The Veteran had no history of a myocardial infarction and had no known coronary artery disease.  He did not have a history of having stents placed.  However, the Veteran had suffered from congestive heart failure since 1998.  He had shortness of breath, but no chest pains.  The examiner reached an impression that the Veteran had no clinical or objective findings evident for the diagnosis of coronary artery disease (or ischemic heart disease).  He did have congestive heart failure.  

On March 9, 2010, the Veteran sought emergency treatment after a reported two week history of increased shortness of breath and dyspnea.  The Veteran was admitted to evaluate of his congestive heart failure with a possible exacerbation.  At that time, he was diagnosed with coronary artery disease in addition to his congestive heart failure.  He was found to have blockage in his mid-circumflex artery, and he underwent a stent placement at that time.  He was discharged on March 14, 2010, with a new diagnosis of coronary artery disease, status post stent of the midcircumflex artery on March 11, 2010.  

In an addendum, dated March 18, 2010, the VA examiner who conducted the February 2010 heart examination noted that, while there was no evidence of coronary artery disease at the time of the February 2010 examination, the Veteran had faxed hospital records from March 2010 showing that he had suffered a non-Q-wave myocardial infarction, resulting in cardiac catheterization with coronary stents being placed.  The examiner changed the Veteran's diagnosis to "coronary artery disease status post myocardial infarction very recently, March 2010, undergoing cardiac catheterization with coronary stenting as well as congestive heart failure."  

After a thorough review of the evidence, the Board finds that March 9, 2010, was the first date as of which it is factually ascertainable that the Veteran had any ischemic heart disease that the presumptive disability of ischemic heart disease arose.  In short, there is no evidence prior to that date that shows the presence of ischemic heart disease or any other disease that falls within the definition of ischemic heart disease.  See 38 C.F.R. § 3.309(a).  This finding is supported by the February 2010 VA examination and the addendum opinion rendered in March 2010, after the Veteran had received his first diagnosis of coronary artery disease.  The Board finds that the VA examiner's opinion is highly corroborative of the evidence of record prior to March 9, 2010.  Further, the opinions are supported by adequate rationale and provide the Board with a detailed view of the Veteran's disability history.  It is accorded significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App 295, 304 (2008).

As the earliest date on which it is factually ascertainable that the Veteran had ischemic heart disease, the Board simply is not able to grant an earlier effective date for the award of service connection than the presently assigned March 9, 2010.  38 C.F.R. § 3.816(c)(2)(ii).  

The Board has also considered the statements made by the Veteran in his April 2011 notice of disagreement.  The Veteran's disagreement with the effective date assigned focuses on his being diagnosed with congestive heart failure in 1998.  While this is true, congestive heart failure is not a heart condition for which service connection is warranted on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.  To the extent his disagreement could also be construed as a contention that he had ischemic heart disease prior to March 9, 2010, the Board notes that such statements are not competent evidence.  While the Veteran is competent to report symptoms such as chest pain or shortness of breath, he is not competent to attribute symptoms to a specific underlying pathology or diagnosis, and he is not competent to diagnose ischemic heart disease.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, any lay opinion is outweighed by the February 2010 VA examination and March 2010 addendum opinion, in which a medical doctor found that the Veteran did not have ischemic heart disease in February 2010 and that he first had coronary artery disease on March 9, 2010.  

Therefore, the Board finds that there is no evidence of record that documents that the Veteran had ischemic heart disease until March 9, 2010.  Therefore, the Board finds that it cannot be shown that the presumptive disability of ischemic heart disease arose prior to that date.

The Board finds that the preponderance of the evidence is against the assignment of an effective date for service connection for ischemic heart disease (coronary artery disease) earlier than March 9, 2010, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1) (2016).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340 (a)(2).

A TDIU may be assigned when the disabled Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. §§ 3.321 (b), 4.16(b). 

Individual unemployability must be determined without regard to any non-service-connected disabilities or a Veteran's advancing age. 38 C.F.R. §§ 3.341 (a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether a Veteran can find employment. Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor. 38 C.F.R. § 4.3.

On January 24, 2010, the Veteran submitted an application for increased compensation based on unemployability.  The Board will consider whether a TDIU is warranted from that date. The Board will consider whether a TDIU is warranted from that date.  On March 9, 2010, the Veteran's coronary artery disease was rated 100 percent.  The Board notes that it is not categorically true that the assignment of a total schedular rating renders a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In the Bradley case, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities." Bradley, 22 Vet. App. at 293.  Thus, if it can be shown that the Veteran has been unable to work due solely to his service-connected diabetes mellitus, type II, and right foot disorder, and not his coronary artery disease, the TDIU claim would not be moot from March 9, 2010.  

Here, the Veteran's primary cause of disability is his heart disorder.  The Veteran was afforded a VA examination for diabetes mellitus, type II, in October 2011.  Then, the examiner opined that the Veteran's service-connected diabetes mellitus, type II, did not impact his ability to work.  The Veteran also underwent a VA examination for his right foot in October 2011.  While it was obvious that the right foot disorder did result in some functional loss, the examiner did describe a severity that would support a finding that this condition renders the Veteran unable to secure or follow substantially gainful employment.   Indeed, the majority of Veteran's functional impairment has been attributed either to his coronary artery disease or his connected congestive heart failure.  

The Veteran himself has not argued that his inability to work is due solely to diabetes mellitus or his right foot disorder.  His TDIU application cites to his service-connected heart disorder as a causal factor in his unemployability.  As such, Bradley is inapplicable, and the previous grant of a total schedular rating for coronary artery disease renders the Veteran's TDIU claim moot beginning March 9, 2010.

Next, the Board will consider whether a TDIU is warranted from January 24, 2010, to March 9, 2010.  For this period, the Veteran has been in receipt of a 20 percent disability rating from November 30, 2004, for diabetes mellitus, type II, with erectile dysfunction and a 10 percent rating from January 25, 2010, for residuals of a right foot injury.  His combined rating was 20 percent on January 24, 2010, and 30 percent thereafter.  With these ratings, the Veteran is not eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Although the Veteran does not meet the schedular criteria for consideration of a TDIU rating, the Board must also consider whether referral for extraschedular consideration is warranted at any time during that appeal period. Such consideration is warranted when a Veteran fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a).  Under section 4.16(b), the extraschedular provision, it must be shown that the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities to warrant referral. 

Here, the Board finds that referral is not warranted.  Simply put, the weight of the evidence simply does not show that the Veteran was unemployable solely because of service-connected diabetes mellitus, type II, and a right foot disorder.  In making this finding, the Board accords probative weight to the October 2011 VA examinations conducted for service-connected diabetes mellitus, type II, and residuals of a right foot injury.  The examiner did not identify any functional loss as a result of diabetes mellitus, type II.  The right foot disorder was not described in such a way to rise to the level of impairment that shows unemployability.  A TDIU requires the Veteran to be unable to secure and follow a substantially gainful occupation due to these service-connected disorders.  The Board finds that this is not borne out by the record.    

Based on the probative evidence of record, the Board finds that the Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation such that referral to the Director of Compensation Service is warranted from January 24, 2010, to March 9, 2010.  Accordingly, application of 38 C.F.R. § 4.16 (b) governing extraschedular TDIU is not warranted, and the Veteran's claim for TDIU must be denied.  Thereafter, the issue of a TDIU is moot.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date earlier than March 9, 2010, for service connection for coronary artery disease is denied.

Entitlement to a TDIU is denied.  





______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


